

115 HR 1711 IH: MAR-A-LAGO Act
U.S. House of Representatives
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1711IN THE HOUSE OF REPRESENTATIVESMarch 23, 2017Mr. Quigley (for himself, Ms. Shea-Porter, Mr. Cohen, Ms. Clark of Massachusetts, Mr. Grijalva, Mr. Serrano, Ms. Velázquez, Ms. Speier, Mr. Raskin, Mr. Blumenauer, Mr. Evans, Mr. Thompson of Mississippi, Mr. Carson of Indiana, Ms. McCollum, Mr. Hastings, and Mr. Danny K. Davis of Illinois) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require the disclosure of certain visitor access records.
	
 1.Short titleThis Act may be cited as the Making Access Records Available to Lead American Government Openness Act or the MAR-A-LAGO Act. 2.FindingsCongress finds the following:
 (1)Beginning in 2009, the Obama administration instituted a policy to release the visitor access records for the White House complex.
 (2)This policy was responsible for making public the names of nearly 6,000,000 visitors to the White House in the 8 years of the Obama administration.
 (3)This policy provided the people of the United States with insight into who influences the White House and transparency regarding efforts by lobbyists to effect policies, legislation, and Presidential actions.
 (4)To date, the Trump administration has not indicated whether it will continue the policy of publicly releasing White House visitor access records.
 (5)Since taking office on January 20, 2017, President Trump has conducted official business not only in the White House, but also at several of his privately owned clubs and resorts.
 (6)President Trump’s Mar-a-Lago Club in Palm Beach, Florida, has been dubbed the Winter White House and the Southern White House.
 (7)President Trump has spent 5 of his first 9 weekends in office at Mar-a-Lago. (8)Mar-a-Lago is a private membership facility open to members, their guests, and others who have been invited as guests for special events.
 (9)Visitors to Mar-a-Lago do not undergo the same background checks as White House visitors and visitor access records to the club have not been released to the public.
 (10)The President has conducted official business and hosted international leaders at Mar-a-Lago. (11)Media reports have shown President Trump and members of his Cabinet at Mar-a-Lago and nearby Trump International Golf Club interacting with members and guests, providing access unavailable to the general public.
 (12)President Trump owns many other properties that offer similar amenities and membership-only access where he is likely to conduct official business during his term in office.
 (13)On March 11, 2017, President Trump hosted several members of his Cabinet at his Trump National Golf Club in Potomac Falls, Virginia, to discuss homeland security, health care, and the economy according to media reports.
 (14)Media reports have indicated that the President may use his Bedminster, New Jersey, resort as a Summer White House.
 (15)The people of the United States expect and deserve transparency in government. The policy to release visitor access records instituted by the previous administration appropriately balanced transparency with the need for confidentiality in government actions.
 (16)To the extent Mar-a-Lago and any other private facilities become locations where the President conducts business and interacts with individuals who are not government officials, the same disclosures should apply.
			3.Improving access to influential visitor access records
 (a)DefinitionsIn this section: (1)Covered locationThe term covered location means—
 (A)the White House; (B)the residence of the Vice President; and
 (C)any other location at which the President or the Vice President regularly conducts official business.
 (2)Covered recordsThe term covered records means information relating to a visit at a covered location, which shall include— (A)the name of each visitor at the covered location;
 (B)the name of each individual with whom each visitor described in subparagraph (A) met at the covered location; and
 (C)the purpose of the visit. (b)RequirementExcept as provided in subsection (c), not later than 30 days after the date of enactment of this Act, the President shall establish and update, every 90 days, a publicly available database that contains covered records for the preceding 30-day period.
			(c)Exceptions
 (1)In generalThe President shall not include in the database established under subsection (b) any covered record—
 (A)the posting of which would implicate personal privacy or law enforcement concerns or threaten national security; or
 (B)relating to a purely personal guest at a covered location. (2)Sensitive meetingsWith respect to a particularly sensitive meeting at a covered location, the President shall—
 (A)include the number of visitors at the covered location in the database established under subsection (b); and
 (B)post the applicable covered records in the database established under subsection (b) when the President determines that release of the covered records is no longer sensitive.
					